64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Donald JOHNSON, Plaintiff--Appellant,v.B.J. ROBERTS;  Lieutenant Bowden;  Deputy Wells;  ChenaBaker, Major;  Clark Walden;  Laura Dobson;  Gail Gardner;John Metzger;  Virginia Parole Board;  Commonwealth ofVirginia;  Laural Corner;  Alice Jordan;  Virginia ParoleBoard, Defendants--Appellees.Carl Donald JOHNSON, Plaintiff--Appellant,v.B.J. ROBERTS;  Lieutenant Bowden;  Deputy Wells;  ChenaBaker, Major;  Clark Walden;  Laura Dobson;  Gail Gardner;John Metzger;  Virginia Parole Board;  Commonwealth ofVirginia;  Laural Corner;  Alice Jordan, Defendants--Appellees.
Nos. 95-6735, 95-3740.
United States Court of Appeals, Fourth Circuit.
Aug. 14, 1995.Submitted July 25, 1995.Decided Aug. 14, 1995.

Carl Donald Johnson, appellant pro se.
E.D.Va.
AFFIRMED.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.  Finding no abuse of discretion, we affirm the district court's order.  We also affirm the district court's post-dismissal order granting Appellant leave to appeal in forma pauperis, denying his motion to add additional defendants and denying his motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.